 



Exhibit 10.4
AGREEMENT
          This Agreement (this “Agreement”), effective as of November 8, 2005,
is made by and between Vought Aircraft Industries, Inc., a Delaware corporation
(the “Company”), and William J. McMillan (“Mr. McMillan”).
          WHEREAS, Mr. McMillan has been a Member of the Board of Directors of
the Company (the “Board”);
          WHEREAS, Mr. McMillan has resigned from his position as a Member of
the Board, effective September 1, 2005, and has assumed the position of Director
Emeritus;
          WHEREAS, Mr. McMillan has been entitled to receive certain
compensation from the Company in connection with his prior service as an
employee of the Company and/or as a Member of the Board, including certain Board
fees, certain Stock Options (the “Options”) under the Amended and Restated 2001
Vought Aircraft Industries, Inc. Stock Option Plan (the “Plan”) and certain
benefits under the terms of a Letter Agreement, dated November 28, 2000, between
Mr. McMillan and the Company (the “Letter Agreement”);
          WHEREAS, in connection with his prior employment with the Company,
Mr. McMillan had purchased certain shares of common stock of the Company (the
“Shares”) and has also executed a Promissory Note in connection with the
purchase of certain of those Shares (the “Promissory Note”); and
          WHEREAS, the Company and Mr. McMillan mutually desire to settle and
forever resolve any and all obligations that may exist regarding compensation
payable to Mr. McMillan as a result of his employment with the Company and his
service and as a Member of the Board.
          NOW, THEREFORE, in consideration of the covenants and undertakings
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Company and Mr. McMillan hereby agree as
follows:
          1. Payment by Company. In exchange for the provisions set forth, the
Company shall pay Mr. McMillan: (a) the amount of five hundred thousand dollars
($500,000) payable within three (3) business days following the execution of
this Agreement, and (b) an additional amount of one million eight hundred ten
thousand dollars ($1,810,000) payable on March 1, 2006. In addition, the
Promissory Note is hereby cancelled contemporaneously with the execution of this
Agreement and Mr. McMillan shall have no further obligation to the Company in
connection with the Promissory Note.
          2. Satisfaction of Obligations. Mr. McMillan acknowledges and agrees
that the foregoing consideration represents settlement in full of all
outstanding obligations owed to Mr. McMillan by the Company with respect to all
compensation to which Mr. McMillan may otherwise be entitled in connection with
his employment with the Company and/or his service as a Member of the Board,
including, but not limited to, any rights under the Letter Agreement.

 



--------------------------------------------------------------------------------



 



          Mr. McMillan hereby waives, relinquishes and gives up all of his
right, title and interest in or to all such compensation including his right,
title and interest in or to the Shares and his right, title and interest in or
to the Options and the shares subject thereto (including under the applicable
option agreement(s) and the Plan as it relates to the Options), and Mr. McMillan
hereby agrees that such Options are hereby cancelled and shall be deemed null
and void and of no force or effect.
          3. Resignation as Director Emeritus. Mr. McMillan shall resign from
his position as Director Emeritus effective December 31, 2005.
          IN WITNESS WHEREOF, the Company and Mr. McMillan have caused this
Agreement to be executed effective as of the date first above written.

              VOUGHT AIRCRAFT INDUSTRIES, INC.


 
  By:     /s/ Tom D. Risley
 
       
 
  Name:   Tom D. Risley
 
  Title:   Chairman, President &
Chief Executive Officer


    DIRECTOR

    /s/ William J. McMillan           William J. McMillan

 